Citation Nr: 1618615	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-16 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than post-traumatic stress disorder (PTSD), claimed as schizophrenia.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and J. F.

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was previously before the Board in August 2015, when it was remanded for further development.  Subsequent to the Board's remand, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD.  Therefore, the issue on appeal has been recharacterized as entitlement to service connection for a psychiatric disability, other than PTSD, as the Veteran's service connection claim for a psychiatric disorder includes any current disorder that is reasonably encompassed by this reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran appeared at a hearing before the undersigned in June 2015.  A transcript of the hearing is of record.

The Veteran has recently filed applications for vocational rehabilitation and for an apportionment of his VA benefits for his spouse.  These issues have not been adjudicated by the AOJ in the first instance.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's June 1982 entrance examination report does not list a psychiatric disorder, and the evidence is not clear and unmistakable that a psychiatric disorder was not aggravated during service.

2.  The Veteran's current schizoaffective disorder, depressive type, was incurred in or is otherwise the result of his active service.

3.  The Veteran's alcohol use disorder is not proximately due to or aggravated by his service-connected disabilities, to include PTSD and schizoaffective disorder, depressive type.

4.  The Veteran's June 1982 entrance examination report does not list a condition affecting the right lower extremity, and the evidence is not clear and unmistakable that a condition affecting the right lower extremity was not aggravated during service.

5.  The Veteran's current right ankle disability is the result of his active service.

6.  The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry to service as to a psychiatric disorder has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

2.  The criteria for entitlement to service connection for schizoaffective disorder, depressive type, have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for alcohol use disorder have not been met.  38 U.S.C.A. §§ 105, 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  The presumption of soundness on entry to service as to a condition affecting the right lower extremity has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

5.  The criteria for entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

This decision grants service connection for schizoaffective disorder, depressive type, and a right ankle disability.  It also awards TDIU.  Thus, the following analysis of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the denial of service connection for alcohol use disorder.

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, VA sent a letter to the Veteran in October 2010 that fulfilled the VCAA notice requirements.

VA has also satisfied its duty to assist.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided psychiatric examinations in February 2013, November 2015, and March 2016.  When the examination reports are viewed together in conjunction with the other evidence of record, they provide the requisite information to make an informed decision on the issue of entitlement to service connection for alcohol use disorder.

At the June 2015 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument regarding the issues on appeal.  The hearing was conducted in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court of Appeals for Veterans Claims in Bryant v. Shinseki, 23Vet. App. 488 (2010).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds that VA  has satisfied its duties under the VCAA.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection for a Psychiatric Disorder other than PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As previously noted, the Veteran is entitled to service connection for PTSD.  VA examination reports and treatment records show the Veteran has also been diagnosed as having schizoaffective disorder, depressive type; major depression with psychotic features; and alcohol use disorder, in addition to PTSD, shortly before and during the appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The record also suggests these psychiatric disorders may have pre-existed the Veteran's entry into active service.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's June 1982 entrance examination report does not list a psychiatric disorder; therefore, the presumption of soundness on entry to service attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Although the evidence of record suggests a psychiatric disorder may have pre-existed service, the evidence is not clear and unmistakable that the disorder, regardless of the diagnosis, was not aggravated by service.  To the contrary, VA treatment records and examination reports suggest the Veteran had manifestations of a psychiatric disorder in service, including what was characterized as a psychotic break in service.  Thus, the presumption of soundness with respect to psychiatric disorders has not been rebutted.

A November 2015 VA examiner determined the Veteran's current schizoaffective disorder, depressive type, was at least as likely as not incurred in or caused by active service.  Therefore, the Board finds that service connection for schizoaffective disorder, depressive type, is warranted.

The record also establishes the Veteran has been diagnosed as having alcohol use disorder.  Payment of compensation for a disability that is a result of one's own alcohol or drug abuse is precluded by Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, (effective for claims filed after October 31, 1990, as in this case).  Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301. 

However, the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit has also indicated that a claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."

Here, the evidence establishes alcohol use disorder pre-existed service.  The Veteran has consistently reported drinking to intoxication daily by the age of seventeen.  He entered treatment for alcohol abuse prior to his entry into active service.  In the June 2015 hearing, the Veteran conceded he had alcohol abuse problems prior to his entry into active service, even though the condition was in remission at his entry into active service.  As direct service connection for alcohol use disorder is unavailable, discussion of the applicability of the presumption of soundness is not warranted with respect to alcohol use disorder.  Since alcohol use disorder pre-existed service, the Board finds it is not proximately due to the Veteran's service-connected disabilities.

For secondary service connection to be established on the basis of aggravation, there must be a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  38 C.F.R. § 3.310(b).  In this case, there is not a permanent increase in disability with regard to alcohol use disorder.  The Veteran's treatment records and February 2013, November 2015, and March 2016 VA examination reports show alcohol use disorder has been in sustained full remission for several years.  Thus, there has not been a permanent increase in disability as result of the Veteran's service-connected disabilities, and secondary service connection for alcohol use disorder is not warranted.

III.  Service Connection for a Right Ankle Disability

The general principles related to service connection outlined above apply to the Veteran's claim of entitlement to service connection for a right ankle disability.

The Veteran has degenerative joint disease of the right ankle.  Arthritis constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309(a).  If a chronic disease is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

A right ankle condition was noted in service.  Service treatment records show the Veteran sought treatment after a right ankle injury in March 1983.  This condition was further noted on an examination report prepared several weeks after the initial injury to assess the Veteran's fitness for submarine duty.  Thus, a right ankle condition was noted in service.

There is also evidence of a continuity of symptomatology linking the current right ankle disability to the symptomatology shown in service.  The Veteran has credibly and competently reported suffering right ankle pain and weakness since separation from service.  The Veteran's father has also submitted a detailed statement attesting to the presence of a right ankle disability following the in-service injury noted in the Veteran's service treatment records.  The Veteran and his father are competent to report observable symptomatology such as pain and antalgic gait.  See Jandreau, 492 F.3d at 1377.

The Board acknowledges an October 2015 VA examiner determined the Veteran's current right ankle disability is likely the result of congenital pes planus resulting in residual degenerative changes; however, as with a psychiatric disability, pes planus nor any other condition affecting the right lower extremity was noted on the Veteran's June 1982 entrance examination; therefore, the presumption of soundness on entry to service attaches.  See Smith, supra.

As previously explained, there must be clear and unmistakable evidence showing a condition affecting the right lower extremity was not aggravated during service to rebut the presumption of soundness.  See Wagner, supra.  The Board finds the evidence does not clearly and unmistakably show a condition affecting the right lower extremity was not aggravated during service given the well-documented right ankle injury in the Veteran's service treatment records.  Thus, the presumption of soundness on entry to service has not been rebutted.

In sum, the presumption of soundness as to a condition affecting the right lower extremity has not been rebutted.  A right ankle condition was noted in service, and there is a continuity of symptomatology linking the current disability to the condition noted in service.  As such, the Board finds service connection for right ankle disability is warranted.

IV.  Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran meets the schedular percentage requirements for TDIU.  His service-connected psychiatric disability is rated as 70 percent disabling.  Although he has several newly service-connected disabilities that have not been rated, the evidence currently of record shows his service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The nature of the Veteran's service-connected psychiatric disability, to include PTSD and schizoaffective disorder, depressive type, has produced severe economic inadaptability.  All three VA psychiatric examiners have indicated the Veteran would have difficulty in adapting to stressful circumstances, including work or a worklike setting.  A February 2013 VA examiner also indicated the Veteran's right ankle disability would prohibit him from engaging in any type of physical labor.  




Since the severity of the Veteran's psychiatric disability would also likely limit sedentary work, the Board finds it is at least as likely as not that his service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001) (indicating a claimant does not have to be 100 percent unemployable in order to be entitled to TDIU).  With reasonable doubt being resolved in the Veteran's favor, the Board finds TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for schizoaffective disorder, depressive type, is granted.

Entitlement to service connection for alcohol use disorder is denied.

Entitlement to service connection for a right ankle disability is granted.

Entitlement to TDIU is granted.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


